Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests a processing cartridge comprising a movable assembly being coupled to a force applying portion, wherein the movable assembly comprises an installing part and an acting part that are capable of moving relative to each other and connectable with each other, the movable assembly is installed in the processing cartridge by the installing part, the acting part is coupled to the force applying portion and configured to receive a force applied by the force applying portion, to force a first unit and a second unit of the force applying portion to switch from the state of approaching each other to the state of separating from each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/HOANG X NGO/Primary Examiner, Art Unit 2852